Citation Nr: 0015180	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-49 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hyperhidrosis 
of the hands and feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The record does not show that the veteran engaged in 
combat.

2.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

3.  The diagnosis of PTSD is not based on a confirmed 
stressor.

4.  The veteran's skin condition of the hands and the soles 
of his feet is manifested by complaints of sweating, with no 
objective evidence of ulcerations, exfoliation or crusting.

5.  The veteran has not required frequent hospitalizations 
for his hyperhidrosis disability, nor is it shown that this 
disability causes marked interference with employment to the 
extent that the schedular standards are inadequate to rate 
it.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 C.F.R. § 3.304(f) 
(1999).

2.  An evaluation in excess of 10 percent for hyperhidrosis 
of the hands and feet is not warranted on a schedular basis.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7806 (1999).

3.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

As the veteran is competent to report on his inservice 
stressors, the Board finds that his statements are credible 
for the purpose of determining whether his claim is well 
grounded.  King, 5 Vet. App. at 19.  Similarly, as the post-
service medical diagnoses are based on his claimed inservice 
stressors, the Board finds that his claim of service 
connection for PTSD is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The RO has obtained all 
available service medical records and post-service medical 
evidence.  The RO requested the veteran to supply specific 
details regarding in-service traumatic events.  His alleged 
stressors were reported in his written statements and a 
report of a VA psychiatric examination. The RO also requested 
that the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) verify the in-service stressors, and 
USASCRUR has provided a response.

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosis the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The amended version of section 3.304(f) 
will be considered herein as it is clearly more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(f) (1999).  Mere 
presence in a combat zone is not sufficient to show that an 
individual was engaged in combat with the enemy.  There must 
be evidence of a distressing event, rather than simply the 
mere presence in a combat zone.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).

The veteran's Department of Defense Form 214 and other 
personnel records do not reflect that he was involved in 
combat operations with the enemy or that he received any 
combat-related injuries.  He was awarded the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His personnel records showed that he was in 
Vietnam from December 8, 1970 to December 6, 1971.  During 
his tour of duty, his military occupational specialty was 
general vehicle repairman.

A review of the service medical records contained no 
notations of complaints of or treatment for a nervous 
condition.  On his April 1973 separation, he checked "yes" 
next to nervous trouble; however, clinical findings on 
examination were normal.

The veteran indicated in a statement that his stressor 
involved an incident which occurred in the fall of 1971, when 
he was trying to fire a gun.  He stated that this gun had 
jammed and the gunner was injured.  The Daily Staff Journals 
or Duty Officers Log indicated that rockets were fired at the 
compound at the time that the veteran was stationed there.  
Five civilians were injured; however, no soldiers were killed 
or wounded.  

The veteran was examined by VA in November 1995.  He stated 
that he was "stressed out," depressed and unable to 
concentrate.  He reported that a friend of his had been 
killed when he stepped on a land mine.  No specific 
information about this incident was provided, despite being 
repeatedly asked for specifics.  The objective examination 
noted that the veteran was very quiet (almost difficult to 
understand) and solemn in expression and manner.  His thought 
processes were normal and there were no delusional or 
hallucinatory elements.  His mood was depressed and his 
sensorium was intact.  An addendum to this report diagnosed 
PTSD.

In October 1997, the USASCRUR, after noting the Daily 
Journals referred to above, stated that the veteran had been 
a track vehicle repairman during the time that he was 
stationed in Vietnam.  However, in order to confirm any 
alleged incidents, the USASCRUR indicated that he would have 
to provide specific dates and the full names of any 
causalities.

Although PTSD has been diagnosed, the Board finds based on 
the evidence discussed above that the veteran did not engage 
in combat.  38 C.F.R. 3.304(f) (1999).  He did not have a 
combat duty specialty and it is not shown that he was awarded 
any decorations which would indicate combat service.  
Moreover, although his unit was exposed to enemy activities, 
as noted, mere service in a combat zone is insufficient to 
establish that the veteran himself engaged the enemy in 
combat.  With all these facts for consideration, the Board 
finds that he did not engage in combat with the enemy during 
his Vietnam tour of duty.  Consequently, his lay accounts of 
in-service combat-type stressors are by themselves 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).
Although the record contains a diagnosis of PTSD, this 
diagnosis is found by the Board to be based on unconfirmed 
stressors.  His diagnosis of PTSD established as a result of 
the 1995 VA psychiatric examination was clearly based on his 
subjective reports of service experiences.  His 
participation, in any, in the stressors he claims have not 
been verified by USASCRUR, and judging by the poor quality of 
the information he has provided to date, the Board finds also 
that his claimed stressor accounts are of questionable 
veracity given his utter failure to provide more specific 
information notwithstanding repeated attempts by a VA medical 
examiner and RO rating personnel to elicit such information.  
Service connection for PTSD requires a diagnosis of PTSD, a 
link between the diagnosis of PTSD and an in-service 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred.  In this case, a preponderance 
of the evidence weighs heavily against this claim in light of 
the unverified nature of the claimed Vietnam stressors.  
Official records do not support his claim of active 
involvement in combat-type operations against the enemy in 
Vietnam (he submitted some Article 15 papers showing 
dereliction in performing guard duties, but these incident 
occurred while he was stationed at Fort Meade, Maryland, not 
while he was in Vietnam) and he has failed to supply more 
specific information regarding his other stressors such as 
seeing dead bodies and the deaths of other servicemembers.

The Court has held that the Board is not required to grant 
service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible a veteran's description of his wartime experiences 
and diagnosed the appellant with PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau, 9 Vet. App. at 395.  
Therefore, the diagnosis of PTSD made in this case may not 
serve as evidence to establish that the alleged events 
reported by the veteran actually occurred.  The Board has 
considered the lay statements from the veteran to the effect 
that he has PTSD because of his experiences inservice.  These 
statements, however, are not probative in a favorable manner 
to his claim because he is not competent to render a medical 
opinion on the etiology of a condition.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 U.S.C.A. § 5107(b) (West 1991).

II.  An increased evaluation for a skin 
condition of the hands and feet

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, the Board notes that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran's disability was most 
recently evaluated on VA examinations in September 1995 and 
August 1999.

On the 1995 examination, the veteran complained of swelling 
of the hands and feet.  Physical examination findings noted 
that he has some minimal edema of the hands and feet, 
symmetrical in distribution.  The diagnosis was history of 
longstanding edema of the hands and feet.

On the 1999 examination, the veteran complained of continuous 
trouble with sweating of the palms and soles of his feet.  He 
also indicated that his soles were occasionally slippery and 
sweaty.  He stated that it was sometimes difficult for him to 
walk due to pain in the feet and that he was unable to use 
hand tools.  Objectively, it was noted that his palms and 
soles were sweaty and moist to the touch, but that there was 
no evidence of any ulcerations, exfoliation or crusting of 
the skin on these extremities.  Further, there was no 
evidence of any eczema.  Based on these findings, the 
diagnosis was eczema and hyperhidrosis of the hands and soles 
of the feet.  Regarding his eczema, it was noted that this 
condition was in remission at the time of the examination.

The rating criteria provide a 10 percent evaluation for skin 
disorders manifested by eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent evaluation is warranted if there is exudation or 
constant itching, with extensive lesions or marked 
disfigurement.  38 C.F.R. Part 4, Code 7806 (1999).

In view of the foregoing, the Board concludes that a 
preponderance of the relevant evidence is against a higher 
evaluation for the veteran's skin disability.  The more 
recent medical evidence of record that pertains to the 
hyperhidrosis condition, which consists only of the 
aforementioned VA examinations, does not support a finding 
that his disability is manifested by exudation or constant 
itching, extensive lesions or marked disfigurement.  While he 
does experience sweating of the hands and feet that is more 
or less a chronic condition for him, the examination findings 
of 1999 showed no evidence of eczema or other disabling 
pathology.  In effect, his disability is manifested solely by 
chronic sweating of the hands and feet, which, while 
aggravating to the veteran in his daily life, is nevertheless 
not contemplated by the rating criteria as more than 10 
percent disabling in terms of average impairment in earning 
capacity.  It is shown that the veteran has been unemployed 
for sometime now, but it is not established that he lost his 
last job or is unable to do some form of work due solely to 
his hyperhidrosis disability.  With these findings for 
consideration, especially the medical findings reported on 
the 1999 examination, the preponderance of the evidence is 
clearly against entitlement to an increased rating for this 
disability.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the service-connected skin disability adequately reflects 
the level of impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the rating now 
assigned for this disability is appropriate.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings noted on the 1999 VA examination are more probative 
to the outcome of this appeal.  It should be emphasized that 
the diagnoses and clinical findings rendered on the recent 
1999 VA examination are consistent with his medical history, 
and are essentially uncontradicted by any other medical 
evidence of record.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, his views 
as to the extent of impairment caused by his disability for 
rating purposes are specifically outweighed by the medical 
evidence of record cited above.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay assertions will not support 
a finding on questions requiring medical expertise or 
knowledge).

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the veteran or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluation assigned in this 
case for the service-connected skin disability is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his skin 
disability, nor is it shown by the record that he has 
"marked interference" in employment due specifically to the 
skin disability.  Thus, in the absence of any evidence which 
reflects that his disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 10 
percent for the hyperhidrosis disability, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for PTSD is denied.

An increased rating for hyperhidrosis of the hands and feet 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

